Citation Nr: 1204220	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was received in order to reopen the claim for service connection for a left knee disorder, including as secondary to a right knee disability.

2.  Service connection for a left knee disorder, including as secondary to a right knee disability.

3.  Entitlement to a compensable rating for status post (s/p) fracture, right little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi, which declined to reopen the Veteran's claim for service connection for a left knee disorder and denied an increased rating for the Veteran's right little finger disability.  The case comes to the Board from the RO in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 hearing.

The issue of entitlement to service connection for a left knee disorder, including as secondary to a right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disorder, including as secondary to a right knee disability, was initially denied in a rating decision that was dated in October 2001.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.  He sought to reopen this claim, which was denied in a rating decision that was dated in June 2003.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision. 

2.  The evidence received since the June 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder, including as secondary to a right knee disability.

3.  The Veteran's s/p fracture of the right little finger is not shown to have resulted in any amputation or to present an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1. The rating decision in June 2003 which denied service connection for a left knee disorder, including as secondary to a right knee disability, is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for a left knee disorder, including as secondary to a right knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a compensable rating for s/p fracture, right little finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in May 2007 which explained the parameters of VA's duty to assist the claimant with obtaining evidence in support of his claims.  The May 2007 letter also explained the reason why the Veteran's claim for service connection for a left knee disorder was previously denied, and informed him that he needed to submit new and material evidence related to the reason for the prior denial in order to reopen his claim.  It further explained the criteria for establishing service connection on a direct and a secondary basis, and informed the Veteran that in order to receive a higher rating for an already service connected disability, he needed to show that the disability got worse.  The May 2007 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide various notices each claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, various private treatment records, and a transcript of the Veteran's testimony at the September 2011 hearing.  He was also afforded multiple examinations of his right little finger, which, together, fully documented the symptoms and functional effects of his right little finger disability.

For these reasons, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.

 New and Material Evidence

In an October 2001 rating decision, the RO denied service connection for the Veteran's left knee disorder because it was not shown to be related to service or to a service connected disability, including the right knee disability.  In a June 2003 rating decision the RO declined to reopen the Veteran's claim for service connection for a left knee disability on the basis that no new and material evidence was received.  The evidence of record at that time included service treatment records, VA treatment records for the period prior to June 2003, and two VA examinations that addressed the possibility of a relationship between the Veteran's right and left knee problems (arthritis was present in both knees).  The Veteran did not timely file a notice of disagreement with these decisions, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the June 2003 rating decision includes more recent VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the September 2011 hearing.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection is in effect for arthritis of the right knee, 20 percent disabling, and limitation of extension of the right knee, 10 percent disabling. The Veteran's treatment records continue to show that he has arthritis of the left knee, but they do not indicate any relationship between the Veteran's left knee problems and his service or his service connected right knee disability.  However, at his hearing in September 2011, the Veteran testified that his VA physician told him that his left knee problems were caused by his right knee disability.  This evidence is new, because it was not of record at the time of the previous denial.  It is material because it directly relates to the reason for the prior denial of the claim and raises a reasonable possibility of substantiating the claim.

 
Increased Rating

The Veteran contends that he should receive a compensable rating for his s/p fracture, right little finger.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, disabilities involving the right little finger can be evaluated under 38 C.F.R. § 4.71a, diagnostic code 5230, limitation of motion of the ring or little finger, which provides for a 0 percent rating for any limitation of motion; diagnostic code 5227, ankylosis of the ring or little finger, which provides for a 0 percent rating for favorable or unfavorable ankylosis; or diagnostic code 5156, which deals with amputations of the little finger.  Amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto is 10 percent disabling, and with metacarpal resection is 20 percent disabling.  These ratings are the same whether the finger is on the dominant or the non-dominant hand.  

In this case, VA and private treatment records do not show complaints or treatment that is specific to the right little finger.  

The Veteran was first examined in connection with this claim in June 2007.  At that time, the Veteran reported that he fractured his right little finger while playing basketball some time while on active duty.  It was treated with a splint.  He complained of the joint being sore and having some pain with grip.  He denied flare ups of joint disease.  

It is somewhat unclear as to whether the Veteran is right or left handed as some documents refer to him as right handed and other documents refer to him as left handed but that he writes with his right hand. 

Examination of the right little finger and hand revealed full range of flexion in all of the Veteran's joints.  He was unable to fully extend the distal interphalangeal joint of the right little finger past about 45 degrees.  Passively, it can be straight so he does not have a flexion contracture.  X-rays of the right hand were completely normal and there was no evidence of a healed fracture.

The examiner opined that the Veteran had minimal impairment in regard to the right little finger.  He did not believe that the extensor tendon injury that he discovered at the examination occurred during the Veteran's active duty service in the early 1980s.  If it had occurred at that time the Veteran would have developed a flexion contracture by this time and this has not happened.  The examiner believed that even though the Veteran denied any injury after service, he in fact had an extensor tendon injury somewhere in the nearer past than the 1980s.  At any rate, his physical impairment in that regard is minimum and the examiner saw no impairment with regard to any old fractures of the right little finger.

The Veteran's right little finger was reexamined in January 2010.  At that time the Veteran reported that his finger felt stiff all the time.  The stiffness interfered with his typing at his job and decreased his productivity.  He reported that in the morning it takes approximately 1 hour for the stiffness in his right little finger to resolve.  He has pain in the right little finger approximately 40 percent of the time.  The Veteran denied flare ups related to his right little finger.  

Upon inspection of the hands, the right proximal interphalangeal (PIP) joint was larger than the left.  Palpation did not reveal any pain but enlargement was confirmed.  The skin was intact.  Range of motion appeared without pain.  No objective signs of pain were noted during range of motion testing.  With full extension the PIP joint had a loss of 26 degrees and the distal interphalengeal (DIP) joint had a loss of 14 degrees of extension.  Flexion was full, and the Veteran was able to touch his palm with his little finger.  However, when this was repeated serially the Veteran did not touch his palm with his little finger and missed it by about 2 millimeters.  This was therefore an intermittent problem.  

When the Veteran repeatedly opened and closed a fist there was a notable difference between the left and the right side.  On careful observation it was noted that there was space between the ring finger and the little finger on the right.  Further observation revealed that there was angulation toward the ulnar direction of 10 degrees of the PIP joint.  There was no significant rotation of the right little finger.  A neurological examination was normal.  The nail was intact without any pits on the right little finger.  An x-ray study of the right little finger revealed angulation of the finger at the PIP joint.  There was also periarticular swelling at the PIP joint that was chronic.

The examiner estimated the symptoms of the Veteran's right little finger disability as mild.  The examiner believed the Veteran's assertion that his right little finger was slowing him down at work.  He cannot use it the same as his left hand.  Nevertheless, it does function but the index, long, and ring fingers close toward the palm in a plane together and the little finger lags that frequently.

The Veteran's right little finger was again reexamined in October 2010.  At that time, the Veteran again reported that his right little finger disability interfered with his typing.  He reported overall good functional use of the hand but he did not feel the function in the right hand was as good as the left.

Examination of the right hand revealed no redness, heat, swelling, or deformity.  There was no tenderness to palpation.  The Veteran made a good fist with his right hand.  On range of motion testing the metacarpophalangeal (MP) joint of the little finger had 0 degrees of extension and 0-85 degrees of flexion.  The PIP joint had 0 degrees of extension and 0-95 degrees of flexion.  The DIP joint had an extensor lag of 30 degrees.  Passively, the Veteran had full extension of the DIP joint.  Flexion was 30 to 85 degrees.  There was no pain on motion.  There was no additional limitation after repetitive motion.  The Veteran could oppose the thumb to the fingertips but could touch only the radial aspect of the distal portion of the small finger with his thumb.  Grip strength was within normal limits.  Prior x-rays indicated that there was no acute fracture or dislocation detected.  There was felt to be some possible mild soft tissue swelling around the fifth digit.

At his September 2011 hearing, the Veteran testified that he could not use his right little finger to type.  It was stiff most of the time.  It did not close completely when he made a fist.  It affected the strength in his right hand.  It does not straighten out all the way.  Its main effect on the Veteran was interference with typing.  Every now and then he has a sharp aching pain in the finger.  However, it hurt basically all the time, especially during weather changes.  He does not use his right little finger to grip a knife.  It was difficult to tie his shoes without using his right little finger.

This evidence does not show that the Veteran's right little finger disability warrants a compensable rating.  Limitation of motion and even favorable or unfavorable ankylosis of the little finger warrants a 0 percent schedular rating.  The Veteran does not have any amputation of his little finger.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The symptoms of incomplete active extension and stiffness of the finger are expressly contemplated by the rating schedule, which provides for a 0 percent rating even when there is complete unfavorable ankylosis of the little finger.  At his VA examinations, it was noted that the degree of impairment experienced by the Veteran due to his right little finger symptoms was mild.  Moreover, there are no extraordinary factors such as repeated hospitalizations or marked interference with employment.  There is no evidence that the Veteran has ever been hospitalized during the relevant time period for his right little finger.  While the Veteran reported that he types somewhat slower than he otherwise would due to the stiffness in his finger, since he cannot use his right little finger to type, this is basically minimal interference with employment, which includes desk work and typing, and it does not rise to the level of marked interference.  The Veteran is able to do his job, just slightly more slowly than he perhaps otherwise might.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, an increase rating for s/p fracture, right little finger,  is denied.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder, including as secondary to a right knee disability, is reopened.

A compensable rating for s/p fracture, right little finger, is denied.  


REMAND

The Board has reopened the Veteran's claim for service connection for a left knee disorder, including as secondary to the Veteran's right knee disability.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010) , the Court wrote that "when the Board reopens a claim after the RO has denied reopening, the Board generally should remand the claim to the RO to consider the evidence and render a new decision.  This is because the RO does not assess the credibility of the evidence or determine the need for a medical opinion when reopening is denied."  Id at 403.  Further, the Court noted that in the absence of waiver by the claimant or a Board finding that the claimant would not be prejudiced by the Board adjudicating the matter in the first instance, the Board would violate the requirement that the Veteran be given one review on appeal of his claim.  Id.  Therefore, this matter is remanded for initial review and adjudication on the merits by the RO. 

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a left knee disability, claimed as secondary to service-connected right knee disability.  
The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his left knee disorder.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development action described above has been performed, the Veteran should be afforded a VA examination by a qualified physician, to determine the nature and etiology of any left knee pathology.  The Veteran's entire claims file should be made available to the physician prior to the examination for review.

All tests and studies deemed necessary should be performed.  Based on a review of the entire claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the examiner is to provide a diagnosis for any left knee condition, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such left knee disorder is etiologically related in any way to the service-connected right knee disabilities.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the Veteran's service treatment records, post-service treatment records, prior VA examinations, and arguments made in the Veteran's claims submissions), relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disabilities, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


